
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


Summary of Revisions to Director Compensation

        On August 29, 2006, our Board of Directors established a new committee
of the Board, referred to as the Strategic Planning Committee. The Strategic
Planning Committee is responsible for making recommendations to our Board
regarding our strategic planning direction and process, including corporate
level strategic planning, assessment of interactions among our different
practice groups and geographies, strategic planning of our practice level groups
and geographies, identifying and assessing the performance of various of our
practice areas, evaluating our acquisition process and results, and coordinating
input of our Board into the planning of our annual strategic session involving
our Board and our senior management.

        The initial members of the Strategic Planning Committee are: Carl
Shapiro (Chair); Basil L. Anderson; James C. Burrows; Franklin M. Fisher; and
Steven C. Salop.

        Our Board approved the following compensation for members of the
Strategic Planning Committee:

•the chair of the Strategic Planning Committee will receive from us $12,000 per
calendar year, payable quarterly;

•each other non-employee member of the Strategic Planning Committee will receive
from us $5,000 per calendar year, payable quarterly; and

•each non-employee member of the Strategic Planning Committee will receive from
us a meeting fee of $2,000 for each meeting he attends, whether in person or by
telephone.


        On June 15, 2006, our Board of Directors increased the annual fee we pay
to the chair of our Audit Committee from $20,000 to $40,000. Ronald T. Maheu is
the current chair of our Audit Committee.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

